NOTICE OF NON-RESPONSIVE PROPOSED REPLY

The proposed reply filed on February 10, 2021 has not been entered because:
It is not fully responsive to the prior Office action.
The proposed claims amendments fail to comply with 37 CFR 1.126 and 37 CFR 1.173.

The proposed reply filed on February 10, 2021 is not fully responsive to the prior Office action for the following reasons: 

The most recent Office action mailed on August 13, 2020 maintained the prior finding that the reissue declaration is defective and consequently rejected claims 3 and 11-18 under 35 USC 251 (see pp. 3-4). A similar objection and consequent rejection was made in each of the prior Office actions mailed on July 18, 2018 (pp. 2-3), January 23, 2019 (pp. 2-3), July 23, 2019 (p. 4) and February 12, 2020 (pp. 3-4). As the examiner explained in the July 23, 2019 Office action (p. 3), applicant may not request that the objection to the reissue declaration and consequent rejection under 35 USC 251 be held in abeyance or otherwise deferred until later in the prosecution. The reissue declaration constitutes an essential part of this reissue application and, therefore, a proper reissue declaration must be filed in order to fully respond to the most recent Office action. See 37 CFR 1.175 and MPEP 1414-1414.01.

Pursuant to 37 CFR 1.126:
The original numbering of the claims must be preserved throughout the prosecution. 
When claims are canceled the remaining claims must not be renumbered. 
When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). 

The proposed claim amendments filed on February 10, 2021 fail to comply with 37 CFR 1.126 for the following reasons:
The previous claims amendments filed on July 13, 2020 included:
Canceled claims 1, 2 and 4-10.
Amended claim 3.
New claims 11-18.
The proposed claims amendments filed on February 10, 2021:
Do not preserve the original numbering of the claims because they do not include new claims 17 and 18 that were presented by the July 13, 2020 amendment.
Improperly cancel previous claims 12, 14, 17 and 18 without identifying these claims as “(cancelled)”.
Improperly renumber previous claims 13, 15 and 16 as current claims 12, 13 and 14, respectively.
Improperly number three new claims as previous claims 15-17 rather than as newly-added claims 19-21.

The proposed claim amendments filed on February 10, 2021 fail to comply with 37 CFR 1.173(b)(2), (d) and (g) for the following reasons:
Amended claim 3 contains strikethrough, which is not permitted in reissue applications. The matter to be omitted by reissue must be enclosed in single brackets, i.e., “[“ and “]”.
Amended claim 3 contains added text which is not underlined. Specifically, paragraph labels “(1)”, “(2)”, “(3)”, “(4)”, “(5)” and “(6)” and the associated indents are not underlined. The matter to be added by reissue must be underlined.
New claims 11, 13 (improperly numbered as claim 12), 15 (improperly numbered as claim 13), 16 (improperly numbered as claim 14), and 19-21 (improperly numbered as claims 15-17) are not underlined in their entirety. New claims must be underlined in their entirety because the matter to be added by reissue must be underlined.
Canceled claims 12, 14, 17 and 18 are not listed by claim number with the status identifier “(cancelled)” to identify these claims as cancelled by the present amendment.

The proposed claim amendments filed on February 10, 2021 fail to comply with 37 CFR 1.173(c) because they are not accompanied by a complete explanation of the support in the disclosure of the patent for the changes made to the claims. This requirement has not been satisfied for at least the following reasons:
Applicant’s remarks state that “Support for the amendments to Claim 3 can be found in Figures 7 and 8, column 13, line 34 to column 15, line 8 of the ‘447 patent.” Such a blanket statement is not sufficient due to the extensive and lengthy amendments made to claim 3. Applicant has failed to identify the specific support in the disclosure for each of the particular limitations added to claim 3. Note that new limitations are added at lines 6-10, 13-15, 16-21 and 27-79 of the claim.
Applicant fails to provide any explanation of the support in the disclosure of the patent for the subject matter recited in new claims 11, 13 (improperly numbered as claim 12), 15 (improperly numbered as claim 13), 16 (improperly numbered as claim 14), and 19 (improperly numbered as claim 15).

In each of the prior Office actions mailed on July 18, 2018 (p. 7), January 23, 2019 (p. 11), July 23, 2019 (p. 18), February 12, 2020 (pp. 21-22) and August 13, 2021 (p. 27), the examiner notified applicant of the requirement to comply with 37 CFR 1.173. Further, the Office actions mailed on July 23, 2019 (p. 3), February 12, 2020 (pp. 2-3) and August 13, 2020 (p. 3) included specific objections under 37 CFR 1.173 together with explanations of the specific requirements of the rule. Accordingly, applicant has been given ample notice and sufficient explanation of the rule’s requirements. 

Applicant is required to place the claim amendments into compliance with both 37 CFR 1.126 and 37 CFR 1.173.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.